DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed April 25, 2022 have been fully considered but they are not persuasive.  
The Applicants’ initial summary of Aoyama is, but the conclusions they present about phase shifting control are not.
At the bottom of page 9, the Applicants characterize Aoyama’s phase shift as “IN- initially remains high and N4 continues to be pulled to VDD by TN3.  The resulting voltage difference applied to the transmission coil [] is 0 Volts until the lagging IN- transmissions low”.  Here, the Applicants suggest that there are overlapping ON times of the two driving signals (IN+, IN- in the conceptualized drawing shown in page 8).  Aoyama figure 3A does not have any overlaps.  Each driving signal occupies exactly half (50%) of the total cycle time.  Then, a phase shift is introduced (fig 3B) which further reduces how long the driver signals are ON.  Aoyama produces an example of reducing the ON times by half (fig 3B; par 83).  Thus, the IN+ and IN- driving signals are each ON for one quarter (25%) of the total cycle time.  These ON times do not overlap.  
The Applicants also suggest that the Aoyama transmitter coil “receives power in pulses” (Remarks, page 9, bottom).  Aoyama does not use the term “pulse”.  Pulse Width Modulation (PWM) refers to how the inverter switches are controlled, but does not necessarily indicate that pulses are produced.  Aoyama may produce a pulse across a resistive load, but the output of the inverter is an impedance tank circuit (with non-resistive reactance components).  This acts to smooth out current (which the Applicants acknowledge is a function of the tank circuit; see Remarks filed 1/10/22, page 9).  
The Applicant state “Consequently, Aoyama uses phase-aligned pulse width modulation to control power transmission.” (Remarks, page 10, lines 2-3).  It is unclear what part of this statement the Applicants intend to be disqualifying.  Regarding “phase-aligned”, the Examiner agrees that Aoyama aligns the beginning of each cycle with a clock.  The clock forms the basis from which to measure a zero-time so that phase-shifts can be accurately created.  It is noted that the Applicants also use a reference time (the zero crossings) to “align” their phase shifts (specification, par 34).  Regarding the “pulse-width modulation” (PWM), the Applicants’ specification indicates that PWM is used to control the driver circuit (par 37).  
The Applicants transition from this overlapping description to the conclusion that “Aoyama does not teach or suggest changing the phase of a modulated current that contributes to the charging current” (Remarks, page 10).  It is unclear how the Applicants arrived at this conclusion.  The Applicants acknowledge that “Aoyama provides power control through pulse width modulation by introducing a phase shift” (Remarks, page 9, first sentence of the last paragraph, emphasis added).  Aoyama’s power control obviously has a current component (power equals voltage times current) and current is passed/stopped depending on the on/off states of the transistors.  If Aoyama controls the amount of current flowing through its coil by using a phase shift, then it is unclear where the Applicants see the distinction between the reference and the claims.  The distinction cannot because of Aoyama’s timing reference (the Applicants have one too), a pulse (the tank circuit impedance smooths out a pulse’s steep transitions), or the use of PWM (the Applicants use it too).
The Applicants state that “Aoyama teaches applying phase shifts to gate control signals applied to MOS transistors.  The MOS transistors are switched by voltage and Aoyama therefore does not generate a phase-modulated current even for driving the MOS transistors.” (Remarks, page 10, bottom).  The Examiner agrees that the phase shifts are applied as voltages to the Aoyama MOSFET gates.  But these shifted voltage ON-time signals then cause the MOSFETs to actually be ON to cause a completed circuit for current to flow between source and coil.  That the MOSFETs use a voltage to bias their gate terminals is irrelevant to the functionality of passing current (between source and drain) when the MOSFET is ON.
The Applicants then state “Aoyama provides no teaching or suggestion indicating how the phase of a pulse with modulated signal can be modified without affecting duty cycle.” (Remarks, pages 10-11, bridging sentence).  This statement is not understood.  The claims are directed to phase shifting only – there are no limitations directed to a duty cycle and whether it is modified (or not).  The Examiner notes that Aoyama keeps the same duty cycle throughout its operation and the phase shift control reduces the ON times of the transistor pairs to control power flow (and current) through the transmitter coil.  While Aoyama keeps its duty cycle fixed – the Examiner notes that the combination of references replaces Aoyama’s fixed clock with Rhem’s zero-crossing reference time.  As Aoyama introduces phase shifts, the AC sinusoidal signal across the coil would be impacted, thereby changing the zero-crossings.  Thus, the combination teaches a non-fixed reference clock.  
Regarding the combination of references.  The Examiner notes that the manner in which Rhem’s charging device operates is not relevant (Remarks, page 11), as the reference is cited for its teaching of creating a clock signal through a zero-crossing detector.  The entirety of Rhem’s disclosure is not required to be incorporated into Aoyama just because one feature was cited in the §103 rejection.  Rhem’s amplifier and frequency generator are not relevant to the teaching of a zero-crossing detector to establish a clock signal.  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton”.  MPEP §2141.04(I).  If placing Rhem wholesale into Aoyama would be “deleterious” (Remarks, page 12, top), then the skilled artisan would have considered just taking parts.  Id.  
The Examiner notes that Aoyama teaches using a clock as a reference time from which to measure a phase shift.  Aoyama’s PWM functionality creates an AC output signal that obviously produces zero-crossings (even if the author does not acknowledge it).  Rhem teaches that a known clock can be derived from zero crossings.  Thus, the motivation to modify Aoyama is already present in the reference.  
The §112(a) rejection is withdrawn.  The art rejection is maintained. 

The Applicants present comments to address those made by the Examiner in the art rejections of claims 8 and 10.  
Regarding claim 8, the Examiner was noting the difference between claims 1 and 8.  Claim 1 recited “when a receiving device is present” (since amended to be “after detecting that a receiving device is present”).  The absence of similar words in claim 8 was noted because it means the claim could be interpreted more broadly than claim 1.  The Examiner was giving the Applicants notice to address the difference (just in case it wasn’t purposeful).  The Examiner will remove the highlighted comments.
Claim 10, however, is different because the phrasing used is uncommon.  The Examiner presented the original analysis because it was unclear if the Applicants had intended the claim to introduce other numbers besides “one”.  The Examiner indicated that the breadth of the claim supported the interpretation that “configure a number” could be “one” and, therefore, did not distinguish over the combination already cited against claim 8.  The Examiner noted that since no arguments were forthcoming, the Examiner intended to maintain the same interpretation.  The Examiner understands the Applicants’ position that they don’t have to argue against every dependent claim.  But by leaving vague language in claim 10, this claim may not be interpreted in the manner intended by the Applicants.  The original intention was to note the breadth of claim 10 so that the Applicants could correct ambiguity in the claim and clarify its meaning.  As none are forthcoming, the Examiner will maintain the same broad interpretation in this Action. 
Claim Objections
Claim 8 is objected to because of the underlined limitations in the amended limitation of “the amount of phase shift being indicated by a phase shift signal provided to a phase modulator circuit”.  Claim 8 already recites “a phase modulator responsive to a phase control signal and configured to”.  The same name should be used when referring to the same limitations and subsequent instances should be preceded by “the” or “said”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Auoyama (US 2010/0225173) in view of Rehm (US 2014/0225458).  The apparatus claims will be treated first.
With respect to claim 8, Aoyama discloses a charging device (fig 1-4; par 63-96), comprising: 
a resonant circuit (C1, C2, L1) comprising a tank circuit that includes a transmitting coil (L1) and a capacitor (C1 or C2); 
a driver circuit (Q, namely DR1 DR2 within Q) configured to provide a charging current to the resonant circuit when a receiving device is present on a surface of the charging device (it is noted that the claim does not recite that providing charging current “only” happens when the receiver is present – i.e. there are no limitations in the claim directed to detecting the presence of the receiver or that the controller denies/stops power when no receiver is present); 
a phase modulator (26) responsive to a phase control signal (output from 32) and configured to: 
generate a phase-modulated current (output of Q) that has a phase determined by adding a phase shift to a reference time (fig 3B; phase shifts are added to t10, t20, t30, etc.; see par 81-83), the amount of the phase shift being indicated by a phase shift controls signal (arrow from 32 to 26) provided to a phase modulator circuit (26), wherein the driver circuit is further configured to contributed the phase-modulated current to the current in the resonant circuit (the Aoyama driver Q outputs current to the resonant circuit; thus, any current being output is “contributed” to the current already present and stored in the capacitance and inductance); and 
a controller (31-32) configured to control a level of power that is wirelessly transferred to the receiving device by configuring the phase control signal (by changing phase shift values within 32; see par 69 and 83).
Aoyama Figure 4 discloses the transmitter controls the level of power provided to a transmitter coil.  While the specification indicates that figure 4 is a second embodiment (par 84), the disclosed operating states do not conflict with (or require modifications of) the phase alignment of figures 1-3.  Thus, figure 4 is not treated as a distinct embodiment that requires a modification and the Graham v. John Deere factual inquiries. 
Aoyama discloses a wireless charging device that includes a controller to adjust a phase control signal in relation to required changed in power transmission (par 69, 83).  This power control command is provided as a “phase control signal” to the phase modulator (26), which converts the command into a distinct phase shift (see fig 3B).  
As the Applicants admit, “in a resonant circuit that is resonating, the phase of the tank current cannot be changed instantaneously since the energy stored in the tank must be overcome” (Remarks, 1/10/22, page 9, emphasis added).  Thus, Aoyama’s tank circuit also stores energy, such that changes in the phase-shift changes to inverter will cause the inverter output current to “contribute” to resonant current within this stored energy.  
This Aoyama phase shift is compared to a reference point (fig 3A-B, vertical lines marked t10, t20, t30, etc.), but Aoyama does not expressly disclose a zero crossing detector to provide the reference.  Rehm discloses a charging device (fig 2, item 200; par 37-68), comprising: 
a zero-crossing detector (203 and 203a) configured to provide a zero-crossing signal that includes edges corresponding to transitions of a voltage measured in the resonant circuit through a zero volt level (203) or corresponding to transitions of a current in the resonant circuit through a zero ampere level (203a), wherein the zero-crossing signal is representative of the phase of current in the tank circuit (descriptive of inherent features of the AC power and not further limiting); and 
a phase modulator (206) configured to generate a signal determined by adding a phase shift to the zero-crossing signal 
Rehm discloses a wireless power transmitting that includes current and voltage zero-crossing detectors.  The zero crossing signals create a reference point that indicates when each cycle starts for the purposes of operating a phase modulator.  Aoyama has been interpreted as referencing each cycle to a clock.  Thus, Rehm provides the teaching necessary to enable the skilled artisan to use zero crossing as the Aoyama clock. 
Aoyama and Rehm are analogous because they are from the same field of endeavor, namely wireless power transmitters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Aoyama to include the zero crossing detectors, as taught by Rehm.  The motivation for doing so would have been to synchronize the start of each Aoyama switching cycle (fig 3A-B).
With respect to claim 9, Rehm discloses the phase modulator is further configured to configure phase of the phase-modulated current based on the edges in the zero-crossing signal (par 38).  The entire purpose of a zero-crossing detector is to identify the zero crossings.  Thus, Rehm’s zero crossing is “based on” edges in the zero-crossing signal.  The claim does not recite the creation of any edges.  When combined, Aoyama’s phase shift signal, which is based on Rehm’s zero-crossings, would also be “based on” zero-crossing signal “edges”. 
With respect to claim 10, Aoyama discloses the controller is configured to configure a number of transmitting coils to be included in the tank circuit based on location of the receiving device (see fig 1).  There is one Aoyama transmitting coil.  The phrase “configure a number” does not require that the controller has the ability to change the number of active coils.  The claim recites “at least one” transmitter coil, and therefore, does not require a plurality.  Further, the claim does not recite that “configure a number” refers to turning a coil on/off or otherwise making it active to provide power (or to deactivate it).  The Applicants have not addressed or rebutted this interpretation.  Thus, it is presumed to be correct. 
The phrase “based on location of the receiving device” does not impart any receiver location circuitry or functionality into the claim.  Aoyama has one coil and this coil is activated when a receiver is present.  Thus, Aoyama “configures the number” of transmitter coils based on the location of the receiver (that it is nearby/proximate to the transmitter coil).
With respect to claim 11, Aoyama discloses the phase of the phase control signal is configured by the controller to obtain a desired level of power (par 81-83).  Aoyama explicitly states that the phase is selected to control the level of transmitted power (par 83, last sentence). 
With respect to claim 12, the combination teaches the (Aoyama) phase modulator is further configured to use the phase shift to offset the phase of the phase-modulated current from the phase of the zero-crossing signal (within Aoyama 26; see par 81-83).
Aoyama operates with no phase shift, thereby providing the current through the tank circuit that creates Rhem’s zero-crossing signal.  Aoyama then controls the level of transmitted power by adjusting the amount of phase shift (par 83, last sentence).  The driver “uses” the phase shift because its transistors are on/off controlled according to the phase shifted timing.  At the instant the driver is phase shifted, its output current would be phase shifted as compared to the phase of the zero crossing signal (which was created based on the non-phase shifted current output by the driver before changes were made).
With respect to claim 13, Aoyama discloses a maximum level of power is transferred to the receiving device when no phase shift is applied to the modulated current (fig 3A).  
With respect to claim 14, Aoyama discloses a minimum level of power is transferred to the receiving device when 1800 phase shift is applied to the modulated current (fig 3A-B).  Figure 3A shows that maximum power is transferred with zero phase shift and figure 3B shows that 50% power is transferred with a 90 degree phase shift.  Thus, the skilled artisan would have understood that more phase shift (i.e. to 180 degrees) would further reduce the amount of power transferred (i.e. to a minimum).  
With respect to claims 1-8, Aoyama and Rehm combine to disclose the apparatus necessary to complete the recited method steps, as discussed above in the art rejections of claims 8-14, respectively. 
Aoyama teaches that its phase shifts are “added” to the clock.  When combined, Aoyama’s clock is replaced with Rehm’s zero-crossing signal.  Aoyama’s phase shifted driver output current is then contributed to the current already present/stored in the tank circuit.  
Claims 4-5 repeat the limitations of claims 10-11, but add the “receive a control signal” limitation from claim 8.  Aoyama teaches this method step, as the phase modulation circuit (26) receives the control signal from the controller (31-32). 
With respect to claims 15-20, Aoyama and Rehm combine to disclose an apparatus that operates autonomously, thereby obviously including a processor-readable medium having instructions stored thereon which, when executed by the processor, cause the processor to carry out the recited method steps, as discussed above in the art rejections of claims 8-14.  Claims 15-19 correspond to claims 8-12, respectively and claim 20 repeats the limitations of claims 13-14.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836